Title: From George Washington to William Thornton, 4 June 1799
From: Washington, George
To: Thornton, William

 

Dear Sir
Mount Vernon 4th June 1799

You will perceive by the enclosed letter, and my order, consequent thereof; that the Glass from Boston is arrived at Alexandria, and in good condition. Be so good as to send the order to Mr Blagden, that he may use his own time & mode of getting it to the City.
I hope Mr Blagden will be careful of the overplus, as more glass was written for than the houses will require without loss. With great esteem & regard I am—Dear Sir Your Obedt Hble Servt

Go: Washington

